EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua L. Pritchett on 21 December 2021.
The application has been amended as follows:
1. (Currently Amended) An occupant protection device for a host vehicle, the occupant protection device comprising: 
a side collision prediction device configured to predict a collision with a side of [[a]] the host vehicle and output a prediction result including: 
a determination regarding whether the predicted collision is an inevitable collision, and 
a determination regarding a collision prediction position in a case where the predicted collision is the inevitable collision; 
a physical quantity detection device configured to detect a physical quantity related to the predicted collision with the side of the host vehicle, wherein the physical quantity detection device comprises: 
a floor sensor in a central portion of the host vehicle, and 

an airbag device configured to expand to protect an occupant of the host vehicle when the airbag device is operated; and 
an electronic control unit configured to: 
instruct the airbag device to expand in response to a determination that an output from the floor sensor exceeds a first threshold or a determination that an output from the door sensors and the pillar sensors exceeds a third threshold, 
instruct the airbag device to expand in response to a determination that the predicted collision is in the cabin portion of the host vehicle and the output from the door sensors and the pillar sensors exceeds the third threshold regardless of the output of the floor sensor, and
instruct the airbag device to expand in response to a determination that the  prediction position is in a front fender of the host vehicle and the output from the floor sensor exceeds a second threshold for a predetermined time regardless of the output of the door sensors and pillar sensors, the second threshold being smaller than the first threshold, wherein: 
the side collision prediction device is configured to output the prediction result including a predicted relative speed of a collision prediction object and the host vehicle in a case where determination is made that the predicted collision is the inevitable collision; and 
the electronic control unit is configured to instruct the airbag device to expand in response to a determination that the output from the door sensors and the pillar sensors exceeds a 
2. (Currently Amended) The occupant protection device according to claim 1, wherein the predetermined time is a time corresponding to a time until when the predicted collision occurs from when determination is made that the predicted collision is the inevitable collision.  
8. (Currently Amended) An occupant protection method for a host vehicle, the occupant protection method comprising: 
with an electronic control unit, predicting a collision with a side of [[a]] the host vehicle and outputting a prediction result including determination about whether the predicted collision is an inevitable collision; 
predicting a collision prediction position on the vehicle in response to determining the predicted collision is the inevitable collision; 
detecting, using a floor sensor, a first physical quantity related to the predicted collision with the side of the host vehicle and outputting a detection value of the first physical quantity; 
detecting, using at least one door sensor, a second physical quantity related to the predicted collision with the side of the vehicle and outputting a detection value of the second physical quantity; 
instructing an airbag device to expand in response to a determination that the first physical quantity exceeds a first threshold or the second physical quantity exceeds a third threshold; 
instructing the airbag device to expand in response to a determination that the predicted collision is in [[the]] a cabin portion of the host vehicle and the second physical quantity exceeds the third threshold regardless of the first physical quantity; and 
 prediction position is in a front fender of the host vehicle and the first physical quantity exceeds a second threshold regardless of the second physical quantity, the second threshold being smaller than the first threshold, wherein: 
outputting the prediction result including a predicted relative speed of a collision prediction object and the host vehicle in a case where determination is made that the predicted collision is the inevitable collision; and 
instructing the airbag device to expand in response to a determination that the output from  the at least one door sensor exceeds a fourth threshold, and the predicted relative speed is equal to or higher than a predetermined speed determined in advance, wherein the fourth threshold is less than the third threshold.  
9. (Currently Amended) An occupant protection device for a vehicle, the occupant protection device comprising: 
a side collision prediction device configured to predict a collision with a side of the vehicle and output a prediction result including determination about whether 
a first physical quantity detection device configured to detect a first physical quantity related to the collision with the side of the vehicle and output a detection value of the first physical quantity; 
a second physical quantity detection device configured to detect a second physical quantity related to the collision with the side of the vehicle and output a detection value of the second physical quantity; 

an electronic control unit configured to: 
instruct the airbag to expand in response to a determination that the first physical quantity exceeds a first threshold or the second physical quantity exceeds a third threshold, [[and]] 
instruct the airbag to expand in response to a determination that the collision prediction position is in  a cabin portion of the vehicle and the second physical quantity exceeds the third threshold regardless of the first physical quantity, and 
instruct the airbag to expand in response to a determination that the collision prediction position is a front fender of the vehicle and the first physical quantity exceeds a second threshold regardless of the second physical quantity, wherein the second threshold is less than the first threshold, wherein: 
the side collision prediction device is configured to output the prediction result including a predicted relative speed of a collision prediction object and the
the electronic control unit is configured to instruct the airbag 
11. (Currently Amended) The occupant protection device according claim 1, wherein 
a first door sensor of the door sensors is in a first door of the host vehicle;  

a second pillar sensor of the pillar sensors is in a second pillar of the host vehicle 
12. (Currently Amended) The occupant protection device according claim 9, wherein the second physical quantity detection device comprises: 
a first door sensor in a first door of the vehicle; 
a first pillar sensor in a first pillar of the vehicle 
a second pillar sensor in a second pillar of the vehicle 
		
ALLOWABLE SUBJECT MATTER
Claims 1-2, 7-9 and 11-12 are pending and allowed.  Claims 1-2, 8-9 and 11-12 are currently amended.  Claims 3-6 and 10 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Shimazu, US2016/0339860 (A1) teaches a vehicle occupant protection device, the device including a rear detection section that detects an object approaching obliquely from a rear of an occupant's vehicle, a signal output section that outputs an actuation signal, and a seatbelt device that includes a mechanism to, in cases in which the object has been detected by the rear detection section, increase restraint force on an occupant by taking up webbing after being input with the actuation signal.
In regarding to independent claims 1, 8 and 9, Shimazu taken either individually or in combination with other prior art of record fails to teach or render obvious an occupant protection 
an electronic control unit configured to: 
instruct the airbag device to expand in response to a determination that an output from the floor sensor exceeds a first threshold or a determination that an output from the door sensors and the pillar sensors exceeds a third threshold, 
instruct the airbag device to expand in response to a determination that the predicted collision is in the cabin portion of the host vehicle and the output from the door sensors and the pillar sensors exceeds the third threshold regardless of the output of the floor sensor, and 
instruct the airbag device to expand in response to a determination that the collision prediction position is in a front fender of the host vehicle and the output from the floor sensor exceeds a second threshold for a predetermined time regardless of the output of the door sensors and pillar sensors, the second threshold being smaller than the first threshold, wherein: 
the side collision prediction device is configured to output the prediction result including a predicted relative speed of a collision prediction object and the host vehicle in a case where determination is made that the predicted collision is the inevitable collision; and 
the electronic control unit is configured to instruct the airbag device to expand in response to a determination that the output from the door sensors and the pillar sensors exceeds a fourth threshold, and the predicted relative speed is equal to or higher than a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:

(571)273-6705 (Draft Communications)


/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /KEVIN P MAHNE/Primary Examiner, Art Unit 3668